Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021has been entered.  Claims 1, 7, 8, 9 and 14 were amended.  Claims 1-15 are pending examination.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2021, 10/18/2021 and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was made after a telephone call with Milin Patel, #62,768 on December 9, 2021.

The application has been amended as follows: 
The claims are amended as indicated in the attachment.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  an updated search was performed and Applicant’s arguments filed 9/9/2021 are persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jentzsch (2019/0317934) teaches removal request of a node from a validated node register as part of a blockchain network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRUCE S ASHLEY/               Examiner, Art Unit 2494                                                                                                                                                                                         

/ROBERT B LEUNG/               Primary Examiner, Art Unit 2494                                                                                                                                                                                         	12-13-2021